Citation Nr: 1504804	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-42 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened the claim and remanded the case for additional development in February 2012.


FINDING OF FACT

Chronic low back disability was not manifest during active service, arthritis of the spine was not identified within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative disc disease is a result of his active service.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is one presumed to have been incurred in active duty. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 §§ C.F.R. 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment reports, private etiology opinions dated in December 2011, statements from the Veteran's spouse, an acquaintance, and his daughter dated in December 2011, and the Veteran's statements, and testimony from the Veteran and his spouse in support of the claim.  The issue on appeal was fully explained to the Veteran at his December 2011 hearing and the submission of evidence advantageous to his claim was suggested.  He is also shown to have demonstrated actual knowledge of the evidence necessary to substantiate his claim.  VA efforts to obtain records of additional private treatment identified by the Veteran by authorization forms VA 21-4142 were unsuccessful.  The Veteran was notified in correspondence dated in March 2012 and November 2012 and in a January 2013 supplemental statement of the case of the specific records VA had attempted to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  

The development requested on remand in February 2012 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  A February 2012 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the credible evidence of record.  The Board notes that the examiner did not acknowledge and discuss the findings in private treatment records associated with a September 1988 motor vehicle accident or private etiology opinions dated in December 2011 as requested by the February 2012 remand.  However, the examiner clearly indicated that the claims folder was reviewed.  This evidence was included in the claims folder and, in the absence of evidence demonstrating that credible evidence of a back injury in service was not adequately considered, the Board finds a request for the examiner to provide strict compliance with the remand instructions as to this specific matter would be futile.  But see Stegall v. West, 11 Vet. App. 268 (1998).  

Although in a December 2014 brief the Veteran's service representative asserted, in essence, that all opinions expressed in a February 2012 VA examination report should be rejected as "nonevidence," citing Fagan v. Shinseki, 573 F.3d 1282 (2009), and Jones v. Shinseki, 23 Vet. App. 382 (2010), the Board finds the examiner provided an adequate opinion that it was less likely than not that the claimed low back disorder was incurred in or caused by the claimed in-service injury and merely added that any positive nexus opinion would be speculative.  The examiner noted the claims file was reviewed and specifically noted that service treatment records were clinically silent with regard to symptoms relatable to his lower back.  There is no indication that the negative etiology opinion actually provided involved any speculation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative disc and/or joint disease (as arthritic disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 


Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of a low back disorder.  Records show he sustained right knee and ankle injuries in a February 1977 fall from 15 feet.  There was no indication of any symptoms related to a back injury at that time.  A May 1978 separation examination revealed a normal clinical evaluation of the spine.  

VA records show the Veteran submitted an application for service connection disability benefits in July 1978 that did not include a claim for a low back disorder.  An October 1978 VA examination report noted the Veteran reported having fallen and injured his left knee in 1977.  No low back symptoms were reported and no low back disorder findings were identified upon examination of the musculo-skeletal system.  

Private treatment records show the Veteran sustained work-related injuries including to the lumbosacral spine in September 1988 in a motor vehicle accident.  The diagnoses included lumbosacral sprain with pain.  It was noted the Veteran's low back symptoms were related to his September 1988 injury and that he had not ever had the same or similar symptoms prior to that injury.  A January 1994 report noted the gradual and insidious onset of low back pain over the previous two years.  The diagnoses included lumbalgia, radiculitis, and subluxation of the lumbar spine.  

VA treatment records include an April 1995 report noted the Veteran complained of pain in the feet due to back trauma 22 years earlier.  A June 1995 VA examination report noted a diagnosis of suspected spondylolisthesis of L3-L5 without opinion as to etiology.  An addendum report noted diagnoses of herniated discs at L4-L5 and L5-S1.  A March 2008 report noted medical problems including chronic low back pain since a fall during training in 1976.  Subsequent treatment records include a February 2009 report noting the Veteran reported having sustained a back injury in 1976 and having had a progressive increase in pain since then.  

In statements and testimony in support of his claim the Veteran asserted that he had fallen down a hill approximately 100 feet while stationed in the Republic of the Philippines and that he injuries including to the low back.  He testified, in essence, that he received no treatment in service for his back, but that he had problems with his back when he got out of service.  He stated he had seen a chiropractor for his back in approximately 1980 and that he did not believe the records of that treatment existed.  The Veteran's spouse also provided statements and testimony asserting that he had no back problems prior to service and that he had complained of back pain after he returned home from service.  In a December 2011 statement an acquaintance, I.M.S., reported he had known the Veteran for over 40 years and that he was aware he had complained of severe back pain after his return from service in 1976.  The Veteran's daughter also provided a statement in December 2011 noting that he had experienced low back pain over the years.  

A December 2011 statement from C.O., identified as a physician specializing in general medicine, noted that treatment records since the Veteran's separation from service had been reviewed.  The physician found the Veteran's low back and residual pain were most likely caused by or a result of fall trauma in 1976.  A similar December 2011 statement from M.S., identified as a chiropractor, also noted that treatment records since the Veteran's separation from service had been reviewed and that the Veteran's low back and radicular pain were most likely caused by or a result of a fall in 1976.  


VA examination in February 2012 included diagnoses of lumbar spondylosis, lumbago, and lumbar radiculopathy.  It was noted that the Veteran reported that he had fallen down a cliff in 1976 or 1977 and that he did not have immediate lower back pain, but that he developed back pain two years later.  He stated his subsequent pain was episodic and that it became constant and persistent about ten years later.  The examiner found it was less likely than not that the Veteran's low back disorders were incurred in or caused by his claimed in-service injury, event, or illness.  As rationale for the opinion it was noted that the Veteran's service treatment records were clinically silent with regard to symptoms relatable to his lower back.  It was further noted that while there was evidence to support his historical claim of a fall, the examiner would only be able to speculate that this fall was the source of his current symptoms and degenerative changes.

Based upon the evidence of record, the Board finds that a chronic low back disability was not manifest during active service and is not shown to have developed as a result of service.  The February 2012 VA opinion is persuasive that the Veteran has no present low back disability as a result of active service.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinion.  The credible evidence of record was adequately considered.  

There is also no objective clinical evidence demonstrating the presence of arthritic disease that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty, such that service connection may be established on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.  The earliest date that such findings were clinically demonstrated was in 1995, which was well over one year after his service separation date.

Full consideration has been to the Veteran's statements as to having sustained a low back injury in service as well as his statements and those of his spouse, his daughter, and I.M.S. as to his having experienced low back problems prior to his September 1988 motor vehicle accident.  He is deemed to be competent to report that injury and having symptoms of pain since that injury.  His family and friend are likewise competent to observe his complaints.  However, the Board does not find these statements to be credible due to inconsistency with the other evidence of record.  

The probative evidence in this case shows that service treatment records are negative for any reference to low back problems, that a separation examination in May 1978 revealed a normal clinical evaluation of the spine, and that no back problems were identified upon VA examination in October 1978.  The Board's attention is also drawn to private medical reports dated from September 1988 to March 1989 that indicate the Veteran sustained a work-related low back injury in September 1988, and that he specifically denied ever had the same or similar symptoms prior to that injury.  

Based upon the language and context of the earlier claims, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  His failure to report any low back complaints at that time of his discharge and contemporaneous claim, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  The fact that he provided no past history of back pain or injury at the time of his 1988 injury also weighs against his veracity and that of his lay witnesses.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, given the non-credibility of the Veteran's statements regarding his history of onset in service of chronic low back pain and continuity thereafter, there is also no basis to assign service connection based on continuity of symptomatology. 38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The December 2011 private etiology opinions have also been considered.  However, neither physician commented on the lack of evidence of in-service complaints, the lack of complaints or physical findings on VA examination in 1978, or the Veteran's specific denial of earlier symptomatology when he was seen in 1988.  They also failed to consider the Veteran's documented post-service injury.  Neither opinion provides any supporting rationale.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds the opinions were based on an inaccurate factual premise and are not credible for the purposes of establishing a nexus to service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (explaining that a medical professional's conclusion "is not probative without a factual predicate in the record").  

The Board also finds that VA treatment records noting a history of a back injury in service are not credible for the purpose of establishing that an injury of this nature was actually incurred in service.  There is no indication that such reports were based upon a credible factual presentation.  The Court has also held that "[Doctors'] diagnoses can be no better than the facts alleged by appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For these reasons, the Board finds the Veteran's service connection claim must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the claim.





ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


